Title: To George Washington from Major General Philip Schuyler, 22 September 1778
From: Schuyler, Philip
To: Washington, George


          
            Dear Sir
            Fredirecksbourgh Sept: 22d 1778
          
          Agreable to your Excellency’s request I do myself the honor to Communicate my Ideas on the mode of most Effectually Forwarding an Immediate supply of flour and wheat from this State for the subsistance of an Army In that of the Massachusetts or Rhode Island: Flour and wheat (for I apprehend a sufficient quantity of the former cannot be speedily procured) for that purpose I concieve should be purchased In Albany And Esopus and the Intermediate Country on the west side of Hudsons river; And at Rhynbeck, the upper nine partners, the manor of Livingston, East Camp, Claverack, Kinderhook and Kings district on the East Side of Hudsons river; whatever may be Collected on the west side of the river, and South of Sawyers Creek, should be 
            
            
            
            conveyed by water to Hoffmans landing near Red-hook, That from the North side of Sawyers Creek And Albany to Claverack landing at Van Allens, from the former It should be Carried to Whitney’s at Canaan; which is About 35 miles, and near the fort of the Green mountain; and where a Sufficient number of Barns may be procured for its reception. That from Rhynbeck, Red-hook, the upper nine partners, and the Manor of Livingston Should be Carried to the Same place: What may be brought to the landing at Claverack and purchased In that district, Kinderhook and Kings district should be Carried to Great Barrington, to which from Hudsons river the distance is about thirty miles; from the Several places on the East side of hudsons river which I have named. It should be Carried In the light Waggons of the Country (Of which an Adequate number can be readily procured) to Canaan & Barrington, and from the former to Suffield in Connecticut from the latter to Westfield In the Massachusetts In Ox Carts of which a plenty Are to be had at Barrington Canaan Suffield, & Westfield and the Environs of those places: In All the Country I have mentioned the roads now are better than at any other season of the Year and generally Continue so until the latter End of October, about which time It is usual for heavy rains to fall which soon render the roads thro the Green woods next to Impassable, In which State they Continue until the middle of January<.> It appears therefore of great Importance that the flour and Wheat should be conveyed with all dispatch to Suffield & Westfield, from whence It may at any time be Conveyed to Boston or Providence.
          Permit me to suggest that It would be Expedient for the Com: Gen: to appoint (If he has not Already) purchasers to the Several districts, Mr Cuyler the D:C: Genl at albany might send what Can be Collected there, Another should do the like from Esopus Another from Red Hook, Rhynbeck and the upper Nine partners, One from the manor of Livingston and Claverack and one from Kinderhook & Kings district what is brought from the west side of Hudsons to Hoffmans & Van Allens Should be forwarded by persons appointd for the purpose, And What is to be purchased on the East side by the Several purchasers (Immediately from the farmers who sell It) who Should pay for the Carriage on the receipt of the Commissarys at Barrington & Canaan. Bags Should be Collected In the Several districts above mentioned In the State, to transport the Wheat In as far as the two last mentioned places, the like Should be done In the Connecticut & Massachusetts towns above named, for the purpose of Carrying the wheat to Suffield & Westfield. If no purchasing Commissaries are appointed I could If It was Necessary name Gentlemen who would readily undertake the business for this particular Occasion. I have 
            
            
            
            the honor to be with the most unfeigned respect, and Esteem—Your Excellencys most Obedient Humble Servant
          
            Ph: Schuyler
          
        